PER CURIAM.
According to the evidence in the record, all gloves, when commercially finished, have embroidery upon the back, consisting of three decorations, and those in which the decoration is formed of a single strand or cord are commercially known as “plain” gloves. We conclude that the embroidered gloves “with more than three single strands or cords” of paragraph 458 of the tariff act of October 1, 1890, are all those except the three single-strand embroidered gloves, and that, as the gloves in controversy have three decorations, each of which consists of more than a single strand or cord, they were properly subjected to the additional duty of 50 cents per dozen pairs. The judgment of the circuit court is therefore affirmed.